



logoa02.gif [logoa02.gif]




September 25, 2018




Delivered via email: Gregory.probert@gmail.com


Gregory L. Probert
3270 Tatanka Trail
Park City, Utah 84098


Re:    Transition of Employment


Dear Mr. Probert,


This letter confirms that effective September 30, 2018 (the “Separation Date)
your employment with Nature’s Sunshine Products, Inc. (“NSP” or the “Company”),
including as its Chief Executive Officer is terminating per your and the
Company’s mutual understanding set forth herein. In addition, effective as of
December 31, 2018, you are resigning and withdrawing as a member of the
Company’s Board of Directors. Between the Separation Date and the end of the
year, it is anticipated that you will assist with the Company’s transition to a
new Chief Executive Officer, and that you will sign a separate consulting
agreement (the “Consulting Agreement”) that will provide continuing compensation
(salary and bonus) similar to that which you are presently receiving from the
Company through year end.


By signing below, you resign from the Company’s Board of Directors effective
December 31, 2018. No further written notice from you or the Company shall be
required to effect such resignation on the effective date.


As additional consideration for your execution of this letter agreement and your
providing the Release, the Company agrees that notwithstanding the termination
of your employment with the Company on the Separation Date, your resignation
from the Company’s Board of Directors on December 31, 2018, and/or any
continuing provision contained under the governing plan programs or grant
agreements otherwise applicable thereto (the “Governing Documents”), any
restricted stock units (“RSUs”) held or retained by you on the date hereof that
are scheduled to vest on or before January 5, 2019, shall continue to be
retained by you and shall vest as if you remained employed through January 5,
2019, subject to your continued compliance with this letter, the terms of the
Employment Agreement referenced herein, and the Consulting Agreement. As of
January 6, 2019, no further vesting will occur and any unvested RSUs will be
forfeited. All stock options exercisable as of December 31, 2018 (respectively
the “Options”), shall remain exercisable as applicable until the later of July
1, 2019 or the date provided for the exercise of such Options under their
Governing Documents.


You acknowledge and agree that on the Separation Date, your employment with NSP
shall terminate consistent with Section 5 of your Amended and Restated
Employment Agreement, dated as of January 1, 2015 (the “Employment Agreement”).
You and the Company agree to treat your termination as if it were based on the
grounds set forth in Section 5.1 (Termination without Cause) for purposes of
determining your post-termination benefits if you have complied and continue to
comply with, and have not breached and continue not to breach, the terms and
conditions of the Employment Agreement, including without limitation those set
forth in Section 6.4 of the Employment Agreement, and have not rescinded or
revoked the Release as defined therein.


You and the Company agree that subject to the foregoing, you shall receive and
the Company shall pay and provide you with those payments and benefits provided
under each of Sections 6.1 and 6.2 of the Employment Agreement and under the
Release all in conformity with the terms of the Employment Agreement, the
Release and this letter; provided that failure by you to comply with the duties
and obligations set forth in in Sections 6.4 and 7 and 9 of the Employment
Agreement shall result in the Company having those remedies provided the Company
thereunder.





--------------------------------------------------------------------------------







You agree that you will continue to be bound by the terms of Sections 6.4, 7, 9,
10 and 11 of the Employment Agreement and the Release and that the Company
retains all of its rights and benefits thereunder, and that nothing herein
constitutes an amendment, modification or change the Employment Agreement or the
Release. This letter includes the entire agreement and understanding of the
parties hereto relating to the subject matter hereof; and supersedes all prior
and contemporaneous discussions, agreements and understandings relating to the
subject matter hereof. The terms of this letter may not be changed or modified
except by an agreement in writing signed by each of the parties hereto.


If these terms are agreeable to you, please indicate by signing and dating this
letter in the appropriate space at the bottom.
Should you have any questions, please feel free to contact me.




Respectfully,


/s/ Mary Beth Springer


Mary Beth Springer
Lead Independent Director




Agreed and Accepted:     /s/ Gregory L. Probert                
Gregory L. Probert
Date: September 25, 2019







